DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuramoto (U.S. Publication No. 2018/0238043).
Regarding claims 1 and 16, Kuramoto discloses a structure (Fig. 1) for growing plants (Abstract) comprising a foundation (spread footings, Figs. 2-3) having a first end (top portion) closer to the equator, a second end (bottom portion) farther from the equator, and opposed lateral sides; a main support (30, Fig. 2) comprising two vertical members (21-29) extending upwardly from the opposed lateral sides of the foundation and a horizontal member (31 (2)) extending laterally across the foundation in an east-west direction between top portions of the two vertical members; a plurality of vertical supports (Fig. 1) extending upwardly from the foundation and spaced around a perimeter of the foundation; a perimeter frame (3F, 3B, 4L, 4R; Fig. 1) connected to top portions of the vertical supports, the perimeter frame having an outer perimeter frame (4L, 4R) and an inner perimeter frame (3B, 3F); an outer shell (approximate 6 outside portion, Fig. 1) comprising an outer roof comprising an outer cable net ( 11, 12, 115) supported by the outer perimeter frame and a plurality of outer roof transmissive panels (8b, 9, 10, 109) coupled to the outer cable net, and an outer wall (approximate 4L, 4R) on each of the opposed lateral sides and the first end, each outer wall comprising outer wall cables (17, 18) extending vertically to the outer perimeter frame and a plurality of outer wall transmissive panels (8a) coupled to the outer wall cables; and, an inner shell (approximate 6 inside portions, Fig. 1) comprising an inner roof comprising an inner cable net (11, 12, 115) supported by the inner perimeter frame and a plurality of inner roof transmissive panels (8b, 9, 10, 109) coupled to the inner cable net, and an inner wall  (approximate 3B, 3F) on each of the opposed lateral sides and the first end, each inner wall comprising inner wall cables (17, 18 cables at inner portion) extending vertically to the inner perimeter frame and a plurality of inner wall transmissive panels (8a) coupled to the inner wall cables.
Regarding claims 2 and 17, Kuramoto discloses a post (21) extending downwardly from the horizontal member, the post having a first end connected to the horizontal member and a second end held under tension by cables connected to the main support (Fig. 1).
Regarding claim 11, Kuramoto discloses a plurality of tie-back cables (15, 17-18), each tie-back cable having a first end attached to perimeter frame above one of the vertical supports, and a second end anchored outside the structure (Fig).
Regarding claim 12, Kuramoto discloses a plurality of horizontal supports (31(1-3)) connected between the vertical supports (Fig. 2).
Regarding claim 13, Kuramoto discloses supports for control system (Para [0067], considered to be the mechanisms for ceiling and unreeling the window system) components of an automated growing system.
Regarding claim 14, Kuramoto discloses connectors (170, Fig. 8b) for mechanical system components of an automated growing system.
Regarding claim 15, Kuramoto discloses supports (35, Fig. 5) for fertigation system components of an automated growing system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-5 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto (U.S. Publication No. 2018/0238043).
Regarding claims 3-5, Kuramoto discloses the at least two vertical members or supports(21-29) and the horizontal member (31) of the main support or the perimeter frame (3F, 3B, 4L, 4R; Fig. 1), but does not disclose the vertical members comprising a tri-chord truss. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a post that was made of any known support structure including a steel beam, post or truss that may be a bi-chord or tri-chord to produce a support member that comprised of the strength, weight, and size sufficient for the design of the structure. 

Allowable Subject Matter
Claims 6-10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest a plurality of foam generators being located between the outer shell and the inner shell in conjunction with the limitations of claim 1 in its entirety. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633